PER CURIAM.
The appellant has failed to make the strong showing which is required of her to persuade this Court to reverse the trial judge’s order granting a new trial. The granting or denying of motion for a new trial rests in the sound judicial discretion of the trial judge and a presumption of correctness attaches to his order. -
We have repeatedly held that it requires a much stronger showing to reverse the trial judge when he has granted a motion for new trial than it does to reverse his order when it is one denying a new trial.
Affirmed upon authority of Mead v. Bentley, Fla. 61 So.2d 428, Martin v. Stone, Fla., 51 So.2d 33, Dent v. Margaret Ann Super Markets, Fla., 52 So.2d 130 and Florida Coastal Theaters, Inc., v. Belflower, 159 Fla. 741, 32 So.2d 738.
SEBRING, C. J., and TERRELL,. THOMAS and HOBSON, JJ., concur.